                                                                  1    HILL, FARRER & BURRILL LLP
                                                                       William A. White (Bar No. 121681)
                                                                  2    Jeffrey B. Bell (Bar No. 269648)
                                                                  3    One California Plaza
                                                                       300 S. Grand Avenue, 37th Floor
                                                                  4    Los Angeles, California 90071-3147
                                                                       Telephone: 213.620.0460
                                                                  5    Fax: 213.624.4840
                                                                  6    Attorneys for Plaintiff and Counterdefendant
                                                                  7    PERKINELMER HEALTH SCIENCES, INC.

                                                                  8
                                                                                            UNITED STATES DISTRICT COURT
                                                                  9
                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12
                                    ONE CALIFORNIA PLAZA




                                                                       PERKINELMER HEALTH                        Case No. 5:20-cv-02083 JWH-KKx
                                      ATTORNEYS AT LAW




                                                                  13   SCIENCES, INC.,
                                                                                                                 STIPULATED PROTECTIVE
                                                                  14                  Plaintiff,                 ORDER
                                                                  15         v.                                  [DISCOVERY MATTER:
                                                                  16                                             REFERRED TO MAGISTRATE
                                                                       SCR LIVING LLC, a California Limited      JUDGE KENLY KIYA KATO]
                                                                  17   Liability Company dba CERTUS
                                                                       ANALYTICS; DOES 1-10,
                                                                  18
                                                                                      Defendants.
                                                                  19
                                                                  20   SCR LIVING LLC, a California Limited
                                                                       Liability Company dba CERTUS
                                                                  21   ANALYTICS,
                                                                  22                  Counterclaimant,
                                                                  23         v.
                                                                  24   PERKINELMER HEALTH
                                                                  25   SCIENCES, INC.; DOES 50-100,

                                                                  26                  Counterdefendants.
                                                                  27
                                                                  28

                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                  1    I.    PURPOSES AND LIMITATIONS
                                                                  2
                                                                             A.    Discovery in this action is likely to involve production of confidential,
                                                                  3
                                                                  4          proprietary, or private information for which special protection from public

                                                                  5          disclosure and from use for any purpose other than prosecuting this litigation
                                                                  6
                                                                             may be warranted. Accordingly, the parties hereby stipulate to and petition
                                                                  7
                                                                  8          the Court to enter the following Stipulated Protective Order. The parties
                                                                  9          acknowledge that this Order does not confer blanket protections on all
                                                                  10
                                                                             disclosures or responses to discovery and that the protection it affords from
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12         public disclosure and use extends only to the limited information or items
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13         that are entitled to confidential treatment under the applicable legal
                                                                  14
                                                                             principles. The parties further acknowledge, as set forth in Section XIII(C),
                                                                  15
                                                                  16         below, that this Stipulated Protective Order does not entitle them to file
                                                                  17         confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                                  18
                                                                             procedures that must be followed and the standards that will be applied when
                                                                  19
                                                                  20         a party seeks permission from the Court to file material under seal.
                                                                  21   II.   GOOD CAUSE STATEMENT
                                                                  22
                                                                             A.    This action is likely to involve trade secrets, customer and pricing lists
                                                                  23
                                                                  24         and other valuable research, development, commercial, financial, technical
                                                                  25
                                                                             and/or proprietary information for which special protection from public
                                                                  26
                                                                             disclosure and from use for any purpose other than prosecution of this action
                                                                  27
                                                                  28         is warranted. Such confidential and proprietary materials and information

                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                  1    consist of, among other things, information regarding the manufacture,
                                                                  2
                                                                       specifications, marketing, sale, and performance of PerkinElmer’s
                                                                  3
                                                                  4    proprietary lab testing equipment and other commercially sensitive

                                                                  5    information, confidential business or financial information, information
                                                                  6
                                                                       regarding confidential business practices, or other confidential research,
                                                                  7
                                                                  8    development, or commercial information (including information implicating
                                                                  9    privacy rights of third parties), information otherwise generally unavailable
                                                                  10
                                                                       to the public, or which may be privileged or otherwise protected from
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   disclosure under state or federal statutes, court rules, case decisions, or
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13   common law. Accordingly, to expedite the flow of information, to facilitate
                                                                  14
                                                                       the prompt resolution of disputes over confidentiality of discovery materials,
                                                                  15
                                                                  16   to adequately protect information the parties are entitled to keep confidential,
                                                                  17   to ensure that the parties are permitted reasonable necessary uses of such
                                                                  18
                                                                       material in preparation for and in the conduct of trial, to address their
                                                                  19
                                                                  20   handling at the end of the litigation, and serve the ends of justice, a protective
                                                                  21   order for such information is justified in this matter. It is the intent of the
                                                                  22
                                                                       parties that information will not be designated as confidential for tactical
                                                                  23
                                                                  24   reasons and that nothing be so designated without a good faith belief that it
                                                                  25
                                                                       has been maintained in a confidential, non-public manner, and there is good
                                                                  26
                                                                       cause why it should not be part of the public record of this case.
                                                                  27
                                                                  28
                                                                                                            -3-
                                                                                             STIPULATED PROTECTIVE ORDER
                                                                  1    III.   DEFINITIONS
                                                                  2
                                                                              A.     Action: This pending action entitled PerkinElmer Health Sciences,
                                                                  3
                                                                  4           Inc. v. SCR Living LLC, USDC Central District Case No. 5:20-cv-02083

                                                                  5           JWH-KKx.
                                                                  6
                                                                              B.     Challenging Party: A Party or Non-Party that challenges the
                                                                  7
                                                                  8           designation of information or items under this Order.
                                                                  9           C.     “CONFIDENTIAL” Information or Items: Information (regardless of
                                                                  10
                                                                              how it is generated, stored or maintained) or tangible things that qualify for
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12          protection under Federal Rule of Civil Procedure 26(c), and as specified
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13          above in the Good Cause Statement.
                                                                  14
                                                                              D.     Counsel: Outside Counsel of Record and House Counsel (as well as
                                                                  15
                                                                  16          their support staff).
                                                                  17          E.     Designating Party: A Party or Non-Party that designates information
                                                                  18
                                                                              or items produced in disclosures or in responses to discovery as
                                                                  19
                                                                  20          “CONFIDENTIAL.”
                                                                  21          F.     Disclosure or Discovery Material: All items or information, regardless
                                                                  22
                                                                              of the medium or manner in which it is generated, stored, or maintained
                                                                  23
                                                                  24          (including, among other things, testimony, transcripts, and tangible things),
                                                                  25
                                                                              that are produced or generated in disclosures or responses to discovery in this
                                                                  26
                                                                              matter.
                                                                  27
                                                                  28
                                                                                                                 -4-
                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                  1    G.    Expert: A person with specialized knowledge or experience in a
                                                                  2
                                                                       matter pertinent to the litigation who has been retained by a Party or its
                                                                  3
                                                                  4    counsel to serve as an expert witness or as a consultant in this Action.

                                                                  5    H.    House Counsel: Attorneys who are employees of a party to this
                                                                  6
                                                                       Action. House Counsel does not include Outside Counsel of Record or any
                                                                  7
                                                                  8    other outside counsel.
                                                                  9    I.    Non-Party: Any natural person, partnership, corporation, association,
                                                                  10
                                                                       or other legal entity not named as a Party to this action.
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   J.    Outside Counsel of Record: Attorneys who are not employees of a
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13   party to this Action but are retained to represent or advise a party to this
                                                                  14
                                                                       Action and have appeared in this Action on behalf of that party or are
                                                                  15
                                                                  16   affiliated with a law firm which has appeared on behalf of that party, and
                                                                  17   includes support staff.
                                                                  18
                                                                       K.    Party: Any party to this Action, including all of its officers, directors,
                                                                  19
                                                                  20   employees, consultants, retained experts, and Outside Counsel of Record
                                                                  21   (and their support staffs).
                                                                  22
                                                                       L.    Producing Party: A Party or Non-Party that produces Disclosure or
                                                                  23
                                                                  24   Discovery Material in this Action.
                                                                  25
                                                                       M.    Professional Vendors: Persons or entities that provide litigation
                                                                  26
                                                                       support services (e.g., photocopying, videotaping, translating, preparing
                                                                  27
                                                                  28
                                                                                                            -5-
                                                                                             STIPULATED PROTECTIVE ORDER
                                                                  1             exhibits or demonstrations, and organizing, storing, or retrieving data in any
                                                                  2
                                                                                form or medium) and their employees and subcontractors.
                                                                  3
                                                                  4             N.    Protected Material: Any Disclosure or Discovery Material that is

                                                                  5             designated as “CONFIDENTIAL.”
                                                                  6
                                                                                O.    Receiving Party: A Party that receives Disclosure or Discovery
                                                                  7
                                                                  8             Material from a Producing Party.
                                                                  9    IV.      SCOPE
                                                                  10
                                                                                A.    The protections conferred by this Stipulation and Order cover not only
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12            Protected Material (as defined above), but also (1) any information copied or
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13            extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                  14
                                                                                compilations of Protected Material; and (3) any testimony, conversations, or
                                                                  15
                                                                  16            presentations by Parties or their Counsel that might reveal Protected
                                                                  17            Material.
                                                                  18
                                                                                B.    Any use of Protected Material at trial shall be governed by the orders
                                                                  19
                                                                  20   of       the trial judge. This Order does not govern the use of Protected Material at
                                                                  21   trial.
                                                                  22
                                                                       V.       DURATION
                                                                  23
                                                                  24            A.    Even after final disposition of this litigation, the confidentiality
                                                                  25
                                                                                obligations imposed by this Order shall remain in effect until a Designating
                                                                  26
                                                                                Party agrees otherwise in writing or a court order otherwise directs. Final
                                                                  27
                                                                  28            disposition shall be deemed to be the later of (1) dismissal of all claims and
                                                                                                                    -6-
                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                  1          defenses in this Action, with or without prejudice; and (2) final judgment
                                                                  2
                                                                             herein after the completion and exhaustion of all appeals, rehearings,
                                                                  3
                                                                  4          remands, trials, or reviews of this Action, including the time limits for filing

                                                                  5          any motions or applications for extension of time pursuant to applicable law.
                                                                  6
                                                                       VI.   DESIGNATING PROTECTED MATERIAL
                                                                  7
                                                                  8          A.    Exercise of Restraint and Care in Designating Material for Protection
                                                                  9                1.     Each Party or Non-Party that designates information or items for
                                                                  10
                                                                                   protection under this Order must take care to limit any such
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12               designation to specific material that qualifies under the appropriate
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13               standards. The Designating Party must designate for protection only
                                                                  14
                                                                                   those parts of material, documents, items, or oral or written
                                                                  15
                                                                  16               communications that qualify so that other portions of the material,
                                                                  17               documents, items, or communications for which protection is not
                                                                  18
                                                                                   warranted are not swept unjustifiably within the ambit of this Order.
                                                                  19
                                                                  20               2.     Mass, indiscriminate, or routinized designations are prohibited.
                                                                  21               Designations that are shown to be clearly unjustified or that have been
                                                                  22
                                                                                   made for an improper purpose (e.g., to unnecessarily encumber the
                                                                  23
                                                                  24               case development process or to impose unnecessary expenses and
                                                                  25
                                                                                   burdens on other parties) may expose the Designating Party to
                                                                  26
                                                                                   sanctions.
                                                                  27
                                                                  28
                                                                                                                 -7-
                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                  1         3.    If it comes to a Designating Party’s attention that information or
                                                                  2
                                                                            items that it designated for protection do not qualify for protection,
                                                                  3
                                                                  4         that Designating Party must promptly notify all other Parties that it is

                                                                  5         withdrawing the inapplicable designation.
                                                                  6
                                                                       B.   Manner and Timing of Designations
                                                                  7
                                                                  8         1.    Except as otherwise provided in this Order (see, e.g., Sections
                                                                  9         B(2)(b) and B(2)(c) below), or as otherwise stipulated or ordered,
                                                                  10
                                                                            Disclosure or Discovery Material that qualifies for protection under
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12        this Order must be clearly so designated before the material is
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13        disclosed or produced.
                                                                  14
                                                                            2.    Designation in conformity with this Order requires the
                                                                  15
                                                                  16        following:
                                                                  17              a.     For information in documentary form (e.g., paper or
                                                                  18
                                                                                  electronic documents, but excluding transcripts of depositions or
                                                                  19
                                                                  20              other pretrial or trial proceedings), that the Producing Party affix
                                                                  21              at a minimum, the legend “CONFIDENTIAL” (hereinafter
                                                                  22
                                                                                  “CONFIDENTIAL legend”), to each page that contains
                                                                  23
                                                                  24              protected material. If only a portion or portions of the material
                                                                  25
                                                                                  on a page qualifies for protection, the Producing Party also must
                                                                  26
                                                                                  clearly identify the protected portion(s) (e.g., by making
                                                                  27
                                                                  28              appropriate markings in the margins).
                                                                                                         -8-
                                                                                           STIPULATED PROTECTIVE ORDER
                                                                  1    b.    A Party or Non-Party that makes original documents
                                                                  2
                                                                       available for inspection need not designate them for protection
                                                                  3
                                                                  4    until after the inspecting Party has indicated which documents it

                                                                  5    would like copied and produced. During the inspection and
                                                                  6
                                                                       before the designation, all of the material made available for
                                                                  7
                                                                  8    inspection shall be deemed “CONFIDENTIAL.” After the
                                                                  9    inspecting Party has identified the documents it wants copied
                                                                  10
                                                                       and produced, the Producing Party must determine which
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   documents, or portions thereof, qualify for protection under this
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13   Order. Then, before producing the specified documents, the
                                                                  14
                                                                       Producing Party must affix the “CONFIDENTIAL legend” to
                                                                  15
                                                                  16   each page that contains Protected Material. If only a portion or
                                                                  17   portions of the material on a page qualifies for protection, the
                                                                  18
                                                                       Producing Party also must clearly identify the protected
                                                                  19
                                                                  20   portion(s) (e.g., by making appropriate markings in the
                                                                  21   margins).
                                                                  22
                                                                       c.    For Disclosure or Discovery Material produced by a Non-
                                                                  23
                                                                  24   Party, if any Party believes that such Disclosure or Discovery
                                                                  25
                                                                       Material contains the Party’s “CONFIDENTIAL” Information
                                                                  26
                                                                       or Items, that Party may, within 14 days of the Non-Party’s
                                                                  27
                                                                  28   production, designate such material “CONFIDENTIAL” by
                                                                                             -9-
                                                                               STIPULATED PROTECTIVE ORDER
                                                                  1               providing written notice to all Parties and the Producing Party
                                                                  2
                                                                                  identifying each page containing Protected Material. If only a
                                                                  3
                                                                  4               portion or portions of the material on a page qualifies for

                                                                  5               protection, the Party designating Disclosure or Discovery
                                                                  6
                                                                                  Material produced by a Non-Party also must clearly state and
                                                                  7
                                                                  8               identify the protected portion(s). During the 14 day period
                                                                  9               following a Non-Party’s production of Disclosure or Discovery
                                                                  10
                                                                                  Material, all such Disclosure or Discovery Material shall be
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12              deemed “CONFIDENTIAL.”
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13              d.    For testimony given in depositions, that the Designating
                                                                  14
                                                                                  Party identify the Disclosure or Discovery Material on the
                                                                  15
                                                                  16              record, before the close of the deposition all protected
                                                                  17              testimony.
                                                                  18
                                                                                  e.    For information produced in form other than document
                                                                  19
                                                                  20              and for any other tangible items, that the Producing Party affix
                                                                  21              in a prominent place on the exterior of the container or
                                                                  22
                                                                                  containers in which the information is stored the legend
                                                                  23
                                                                  24              “CONFIDENTIAL.” If only a portion or portions of the
                                                                  25
                                                                                  information warrants protection, the Producing Party, to the
                                                                  26
                                                                                  extent practicable, shall identify the protected portion(s).
                                                                  27
                                                                  28   C.   Inadvertent Failure to Designate
                                                                                                        - 10 -
                                                                                          STIPULATED PROTECTIVE ORDER
                                                                  1              1.     If timely corrected, an inadvertent failure to designate qualified
                                                                  2
                                                                                 information or items does not, standing alone, waive the Designating
                                                                  3
                                                                  4              Party’s right to secure protection under this Order for such material.

                                                                  5              Upon timely correction of a designation, the Receiving Party must
                                                                  6
                                                                                 make reasonable efforts to assure that the material is treated in
                                                                  7
                                                                  8              accordance with the provisions of this Order.
                                                                  9    VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                  10
                                                                           A.    Timing of Challenges
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12             1.     Any party or Non-Party may challenge a designation of
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13             confidentiality at any time that is consistent with the Court’s
                                                                  14
                                                                                 Scheduling Order.
                                                                  15
                                                                  16       B.    Meet and Confer
                                                                  17             1.     The Challenging Party shall initiate the dispute resolution
                                                                  18
                                                                                 process under Local Rule 37.1 et seq.
                                                                  19
                                                                  20       C.    The burden of persuasion in any such challenge proceeding shall be on
                                                                  21       the Designating Party. Frivolous challenges, and those made for an improper
                                                                  22
                                                                           purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                                  23
                                                                  24       parties) may expose the Challenging Party to sanctions. Unless the
                                                                  25
                                                                           Designating Party has waived or withdrawn the confidentiality designation,
                                                                  26
                                                                           all parties shall continue to afford the material in question the level of
                                                                  27
                                                                  28
                                                                                                              - 11 -
                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                  1        protection to which it is entitled under the Producing Party’s designation
                                                                  2
                                                                           until the Court rules on the challenge.
                                                                  3
                                                                  4    VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

                                                                  5        A.    Basic Principles
                                                                  6
                                                                                 1.     A Receiving Party may use Protected Material that is disclosed
                                                                  7
                                                                  8              or produced by another Party or by a Non-Party in connection with this
                                                                  9              Action only for prosecuting, defending, or attempting to settle this
                                                                  10
                                                                                 Action. Such Protected Material may be disclosed only to the
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12             categories of persons and under the conditions described in this Order.
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13             When the Action has been terminated, a Receiving Party must comply
                                                                  14
                                                                                 with the provisions of Section XIV below.
                                                                  15
                                                                  16             2.     Protected Material must be stored and maintained by a
                                                                  17             Receiving Party at a location and in a secure manner that ensures that
                                                                  18
                                                                                 access is limited to the persons authorized under this Order.
                                                                  19
                                                                  20       B.    Disclosure of “CONFIDENTIAL” Information or Items
                                                                  21             1.     Unless otherwise ordered by the Court or permitted in writing
                                                                  22
                                                                                 by the Designating Party, a Receiving Party may disclose any
                                                                  23
                                                                  24             information or item designated “CONFIDENTIAL” only to:
                                                                  25
                                                                                        a.    The Receiving Party’s Outside Counsel of Record in this
                                                                  26
                                                                                        Action, as well as employees of said Outside Counsel of Record
                                                                  27
                                                                  28
                                                                                                             - 12 -
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                  1    to whom it is reasonably necessary to disclose the information
                                                                  2
                                                                       for this Action;
                                                                  3
                                                                  4    b.    The officers, directors, and employees (including House

                                                                  5    Counsel) of the Receiving Party to whom disclosure is
                                                                  6
                                                                       reasonably necessary for this Action;
                                                                  7
                                                                  8    c.    Experts (as defined in this Order) of the Receiving Party
                                                                  9    to whom disclosure is reasonably necessary for this Action and
                                                                  10
                                                                       who have signed the “Acknowledgment and Agreement to Be
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   Bound” (Exhibit A);
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13   d.    The Court and its personnel;
                                                                  14
                                                                       e.    Court reporters and their staff;
                                                                  15
                                                                  16   f.    Professional jury or trial consultants, mock jurors, and
                                                                  17   Professional Vendors to whom disclosure is reasonably
                                                                  18
                                                                       necessary or this Action and who have signed the
                                                                  19
                                                                  20   “Acknowledgment and Agreement to be Bound” attached as
                                                                  21   Exhibit A hereto;
                                                                  22
                                                                       g.    The author or recipient of a document containing the
                                                                  23
                                                                  24   information or a custodian or other person who otherwise
                                                                  25
                                                                       possessed or knew the information;
                                                                  26
                                                                       h.    During their depositions, witnesses, and attorneys for
                                                                  27
                                                                  28   witnesses, in the Action to whom disclosure is reasonably
                                                                                             - 13 -
                                                                               STIPULATED PROTECTIVE ORDER
                                                                  1                       necessary provided: (i) the deposing party requests that the
                                                                  2
                                                                                          witness sign the “Acknowledgment and Agreement to Be
                                                                  3
                                                                  4                       Bound;” and (ii) they will not be permitted to keep any

                                                                  5                       confidential information unless they sign the “Acknowledgment
                                                                  6
                                                                                          and Agreement to Be Bound,” unless otherwise agreed by the
                                                                  7
                                                                  8                       Designating Party or ordered by the Court. Pages of transcribed
                                                                  9                       deposition testimony or exhibits to depositions that reveal
                                                                  10
                                                                                          Protected Material may be separately bound by the court
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12                      reporter and may not be disclosed to anyone except as permitted
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13                      under this Stipulated Protective Order; and
                                                                  14
                                                                                          i.    Any mediator or settlement officer, and their supporting
                                                                  15
                                                                  16                      personnel, mutually agreed upon by any of the parties engaged
                                                                  17                      in settlement discussions.
                                                                  18
                                                                       IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED
                                                                  19
                                                                  20         PRODUCED IN OTHER LITIGATION
                                                                  21         A.    If a Party is served with a subpoena or a court order issued in other
                                                                  22
                                                                             litigation that compels disclosure of any information or items designated in
                                                                  23
                                                                  24         this Action as “CONFIDENTIAL,” that Party must:
                                                                  25
                                                                                   1.     Promptly notify in writing the Designating Party. Such
                                                                  26
                                                                                   notification shall include a copy of the subpoena or court order;
                                                                  27
                                                                  28
                                                                                                               - 14 -
                                                                                                  STIPULATED PROTECTIVE ORDER
                                                                  1               2.     Promptly notify in writing the party who caused the subpoena or
                                                                  2
                                                                                  order to issue in the other litigation that some or all of the material
                                                                  3
                                                                  4               covered by the subpoena or order is subject to this Protective Order.

                                                                  5               Such notification shall include a copy of this Stipulated Protective
                                                                  6
                                                                                  Order; and
                                                                  7
                                                                  8               3.     Cooperate with respect to all reasonable procedures sought to be
                                                                  9               pursued by the Designating Party whose Protected Material may be
                                                                  10
                                                                                  affected.
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12        B.    If the Designating Party timely seeks a protective order, the Party
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13        served with the subpoena or court order shall not produce any information
                                                                  14
                                                                            designated in this action as “CONFIDENTIAL” before a determination by
                                                                  15
                                                                  16        the Court from which the subpoena or order issued, unless the Party has
                                                                  17        obtained the Designating Party’s permission. The Designating Party shall
                                                                  18
                                                                            bear the burden and expense of seeking protection in that court of its
                                                                  19
                                                                  20        confidential material and nothing in these provisions should be construed as
                                                                  21        authorizing or encouraging a Receiving Party in this Action to disobey a
                                                                  22
                                                                            lawful directive from another court.
                                                                  23
                                                                  24   X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                  25
                                                                            PRODUCED IN THIS LITIGATION
                                                                  26
                                                                            A.    The terms of this Order are applicable to information produced by a
                                                                  27
                                                                  28        Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                                                                                                               - 15 -
                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                  1    information produced by Non-Parties in connection with this litigation is
                                                                  2
                                                                       protected by the remedies and relief provided by this Order. Nothing in these
                                                                  3
                                                                  4    provisions should be construed as prohibiting a Non-Party from seeking

                                                                  5    additional protections.
                                                                  6
                                                                       B.    In the event that a Party is required, by a valid discovery request, to
                                                                  7
                                                                  8    produce a Non-Party’s confidential information in its possession, and the
                                                                  9    Party is subject to an agreement with the Non-Party not to produce the Non-
                                                                  10
                                                                       Party’s confidential information, then the Party shall:
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12         1.     Promptly notify in writing the Requesting Party and the Non-
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13         Party that some or all of the information requested is subject to a
                                                                  14
                                                                             confidentiality agreement with a Non-Party;
                                                                  15
                                                                  16         2.     Promptly provide the Non-Party with a copy of the Stipulated
                                                                  17         Protective Order in this Action, the relevant discovery request(s), and a
                                                                  18
                                                                             reasonably specific description of the information requested; and
                                                                  19
                                                                  20         3.     Make the information requested available for inspection by the
                                                                  21         Non-Party, if requested.
                                                                  22
                                                                       C.    If the Non-Party fails to seek a protective order from this court within
                                                                  23
                                                                  24   14 days of receiving the notice and accompanying information, the Receiving
                                                                  25
                                                                       Party may produce the Non-Party’s confidential information responsive to
                                                                  26
                                                                       the discovery request. If the Non-Party timely seeks a protective order, the
                                                                  27
                                                                  28   Receiving Party shall not produce any information in its possession or
                                                                                                         - 16 -
                                                                                            STIPULATED PROTECTIVE ORDER
                                                                  1          control that is subject to the confidentiality agreement with the Non-Party
                                                                  2
                                                                             before a determination by the court. Absent a court order to the contrary, the
                                                                  3
                                                                  4          Non-Party shall bear the burden and expense of seeking protection in this

                                                                  5          court of its Protected Material.
                                                                  6
                                                                       XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                  7
                                                                  8          A.    If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                                  9          disclosed Protected Material to any person or in any circumstance not
                                                                  10
                                                                             authorized under this Stipulated Protective Order, the Receiving Party must
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12         immediately (1) notify in writing the Designating Party of the unauthorized
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
                                                                  14
                                                                             Protected Material, (3) inform the person or persons to whom unauthorized
                                                                  15
                                                                  16         disclosures were made of all the terms of this Order, and (4) request such
                                                                  17         person or persons to execute the “Acknowledgment and Agreement to be
                                                                  18
                                                                             Bound” that is attached hereto as Exhibit A.
                                                                  19
                                                                  20   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                  21         PROTECTED MATERIAL
                                                                  22
                                                                             A.    When a Producing Party gives notice to Receiving Parties that certain
                                                                  23
                                                                  24         inadvertently produced material is subject to a claim of privilege or other
                                                                  25
                                                                             protection, the obligations of the Receiving Parties are those set forth in
                                                                  26
                                                                             Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
                                                                  27
                                                                  28         to modify whatever procedure may be established in an e-discovery order
                                                                                                                 - 17 -
                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                  1        that provides for production without prior privilege review. Pursuant to
                                                                  2
                                                                           Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
                                                                  3
                                                                  4        agreement on the effect of disclosure of a communication or information

                                                                  5        covered by the attorney-client privilege or work product protection, the
                                                                  6
                                                                           parties may incorporate their agreement in the Stipulated Protective Order
                                                                  7
                                                                  8        submitted to the Court.
                                                                  9    XIII. MISCELLANEOUS
                                                                  10
                                                                           A.    Right to Further Relief
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12             1.     Nothing in this Order abridges the right of any person to seek its
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13             modification by the Court in the future.
                                                                  14
                                                                           B.    Right to Assert Other Objections
                                                                  15
                                                                  16             1.     By stipulating to the entry of this Protective Order, no Party
                                                                  17             waives any right it otherwise would have to object to disclosing or
                                                                  18
                                                                                 producing any information or item on any ground not addressed in this
                                                                  19
                                                                  20             Stipulated Protective Order. Similarly, no Party waives any right to
                                                                  21             object on any ground to use in evidence of any of the material covered
                                                                  22
                                                                                 by this Protective Order.
                                                                  23
                                                                  24       C.    Filing Protected Material
                                                                  25
                                                                                 1.     A Party that seeks to file under seal any Protected Material must
                                                                  26
                                                                                 comply with Civil Local Rule 79-5. Protected Material may only be
                                                                  27
                                                                  28             filed under seal pursuant to a court order authorizing the sealing of the
                                                                                                             - 18 -
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                  1              specific Protected Material at issue. If a Party's request to file
                                                                  2
                                                                                 Protected Material under seal is denied by the Court, then the
                                                                  3
                                                                  4              Receiving Party may file the information in the public record unless

                                                                  5              otherwise instructed by the Court.
                                                                  6
                                                                  7
                                                                  8    XIV. FINAL DISPOSITION
                                                                  9        A.    After the final disposition of this Action, as defined in Section V,
                                                                  10
                                                                           within sixty (60) days of a written request by the Designating Party, each
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12       Receiving Party must return all Protected Material to the Producing Party or
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13       destroy such material. As used in this subdivision, “all Protected Material”
                                                                  14
                                                                           includes all copies, abstracts, compilations, summaries, and any other format
                                                                  15
                                                                  16       reproducing or capturing any of the Protected Material. Whether the
                                                                  17       Protected Material is returned or destroyed, the Receiving Party must submit
                                                                  18
                                                                           a written certification to the Producing Party (and, if not the same person or
                                                                  19
                                                                  20       entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                                                                  21       category, where appropriate) all the Protected Material that was returned or
                                                                  22
                                                                           destroyed and (2) affirms that the Receiving Party has not retained any
                                                                  23
                                                                  24       copies, abstracts, compilations, summaries or any other format reproducing
                                                                  25
                                                                           or capturing any of the Protected Material. Notwithstanding this provision,
                                                                  26
                                                                           Counsel are entitled to retain an archival copy of all pleadings, motion
                                                                  27
                                                                  28       papers, trial, deposition, and hearing transcripts, legal memoranda,
                                                                                                              - 19 -
                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                  1         correspondence, deposition and trial exhibits, expert reports, attorney work
                                                                  2
                                                                            product, and consultant and expert work product, even if such materials
                                                                  3
                                                                  4         contain Protected Material. Any such archival copies that contain or

                                                                  5         constitute Protected Material remain subject to this Protective Order as set
                                                                  6
                                                                            forth in Section V.
                                                                  7
                                                                  8         B.    Any violation of this Order may be punished by any and all
                                                                  9         appropriate measures including, without limitation, contempt proceedings
                                                                  10
                                                                            and/or monetary sanctions.
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                  14
                                                                  15   DATED: June 10, 2021                      HILL, FARRER & BURRILL LLP

                                                                  16
                                                                  17                                             By: /s/ Jeffrey B. Bell
                                                                                                                    William A. White
                                                                  18                                                Jeffrey B. Bell
                                                                                                                    Attorneys for Plaintiff and
                                                                  19                                                Counterdefendant
                                                                  20                                                PERKINELMER HEALTH
                                                                                                                    SCIENCES, INC.
                                                                  21
                                                                       DATED: June 10, 2021                      LAW OFFICE OF SUNIL A.
                                                                  22                                             BRAHMBHATT, PLC.

                                                                  23
                                                                  24                                             By: /s/ Sunil A. Brahmbhatt
                                                                                                                    Sunil A. Brahmbhatt
                                                                  25                                                Attorney for Defendant & Plaintiff-
                                                                                                                    Counterclaim Defendant
                                                                  26                                                SCR LIVING LLC.,
                                                                  27                                                dba CERTUS ANALYTICS

                                                                  28
                                                                                                              - 20 -
                                                                                                  STIPULATED PROTECTIVE ORDER
                                                                  1                              SIGNATURE ATTESTATION
                                                                  2          Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer, Jeffrey B. Bell, hereby
                                                                  3    attests that all other signatories listed, and on whose behalf the filing is submitted,
                                                                  4    concur in the filing’s content and have authorized the filing of this Joint Report.
                                                                  5
                                                                  6    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                  7
                                                                  8
                                                                  9    Dated: June 17, 2021
                                                                  10                                           HONORABLE KENLY KIYA KATO
                                                                                                               United States Magistrate Judge
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13
                                                                  14
                                                                  15
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28
                                                                                                                 - 21 -
                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                  1
                                                                                                       EXHIBIT A
                                                                  2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                  3
                                                                                 I,                                     [print or type full name], of
                                                                  4
                                                                                 [print or type full address], declare under penalty of perjury that I have read in its entirety
                                                                  5
                                                                       and understand the Stipulated Protective Order that was issue by the United States District Court
                                                                  6
                                                                       for the Central District of California on [DATE] in the case of
                                                                  7
                                                                  8    [insert formal name of the case and the number and initials assigned to it by the Court]. I agree to

                                                                  9    comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
                                                                  10   and acknowledge that failure to so comply could expose me to sanctions and punishment in the
                                                                  11
HILL, FARRER & BURRILL LLP




                                                                       nature of contempt. I solemnly promise that I will not disclose in any manner any information or
                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                       item that is subject to this Stipulated Protective Order to any person or entity except in strict
                                                                  13
                                                                       compliance with the provisions of this Order.
                                                                  14
                                                                  15           I further agree to submit to the jurisdiction of the United States District Court for the

                                                                  16   Central District of California for the purpose of enforcing the terms of this Stipulated Protective

                                                                  17   Order, even if such enforcement proceedings occur after termination of this action. I hereby
                                                                  18   appoint                                          [print or type full name] of
                                                                  19
                                                                                 [print or type full address and telephone number] as my California agent for service of
                                                                  20
                                                                       process in connection with this action or any proceedings related to enforcement of this Stipulated
                                                                  21
                                                                       Protective Order.
                                                                  22
                                                                  23   Date:

                                                                  24   City and State where sworn and signed:

                                                                  25   Printed Name:
                                                                  26
                                                                       Signature:
                                                                  27
                                                                  28
                                                                                                                          - 22 -
                                                                                                          STIPULATED PROTECTIVE ORDER
